DETAILED ACTION
This action is responsive to communications filed 27 January 2021.
Claim 2 remains cancelled.
Claims 1 and 3-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Response to Arguments
The claim interpretation under 35 U.S.C. 112(f) has been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 18 is objected to because of the following informalities:  It is a duplicate of claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over ANGELL et al. (US-20170264486-A1) hereinafter Angell in view of Sonoda et al. (US-20090172168-A1) hereinafter Sonoda further in view of Parker, II (US-20140109184-A1) hereinafter Parker further in view of Nemoto et al. (US-9501326-B2) hereinafter Nemoto.15
Regarding claim 1, Angell discloses:
A system management device ([0048] dynamic provisioning system, see [FIG. 1] item 118), comprising: 
A processor ([0007] system for dynamic provisioning of computing resources, e.g. comprising non-transitory computer-readable medium positioned in communication with the one or more processors and having computer program stored thereon including a set of instructions); and
A memory storing instructions executable by the processor ([0007] system for dynamic provisioning of computing resources, e.g. comprising non-transitory computer-readable medium positioned in communication with the one or more processors and having computer program stored thereon including a set of instructions) to:
store at least one of a device configuration of a device ([0033] real-time consumption information stored as a plurality of records, e.g. including capacity measurements of the system, such as memory availability metrics) and a network configuration of a network to which the device belongs ([0033] also including infrastructure component measurements such as response time, latency, and availability of the components);
from among a plurality of devices belonging to a system ([0024] computing resources 122 available for provisioning, e.g. one or more of the servers/services/applications), determine the device at least one of the device configuration and the network configuration ([0048] e.g. allocates and deploys the first plurality of computing resources defining an original configuration with information relating to characteristics or attributes relevant to deployment or performance of these resources, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements); and wherein,
the processor is to select a device to be caused to execute a process according to a received request and, ([0023] dynamic provisioning system 118 may be implemented in any type of computer-based architecture including suitable processor-controlled devices that receive, process, and/or transmit digital data [0042] receives a request from a client device 201 and creates the appropriate number of virtual machines and allocates resources to support them [0048] e.g. allocates and deploys (i.e. select) the first plurality of computing resources defining an original configuration with information relating to characteristics or attributes relevant to deployment or performance of these resources, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements), on a basis of device performance based on the device configuration of the selected device ([0034] compares two or more of the plurality of records associated with the real-time consumption information to two more of the plurality of records associated with the provisioning threshold to evaluate if a preset relationship is satisfied, e.g. equaling or exceeding a provisioning threshold [0036-0037] including predefined performance measurement and predefined capacity measurement, e.g. CPU usage metrics, application CPU usage metrics, amount of memory utilized, amount of available memory) and the network performance based on the network configuration of the network to which the selected device belongs ([0034] compares two or more of the plurality of records associated with the real-time consumption information to two more of the plurality of records associated with the provisioning threshold to evaluate if a preset relationship is satisfied, e.g. equaling or exceeding a provisioning threshold [0036-0037] including predefined performance measurement and predefined capacity measurement, e.g. network resource consumption and/or availability of infrastructure components), determine whether or not to cause another device to execute a process that is same as the process to be executed by the selected device ([0034-0035] if the preset relationship is satisfied, the dynamic provisioning system determines that the original configuration needs to be expanded, e.g. with more computing resources), and determine a different device between a case in which the device performance has a problem and a case in which the network performance has a problem ([0035] plurality of resources presented as the expanded configuration includes virtual environments with more computing resources, such as all or some of servers 1-4, all or some of services 1-5, and applications 1-6, required by the client device to service the impending or future needs of the enterprise resource planning system [0050] e.g. servers, services and applications to match the type(s), capacity, and combination of computing resources required to meet the needs of the client device, wherein information regarding deployment or performance of these resources are such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements, wherein meeting device performance requirements (e.g. CPU speed) versus network performance (e.g. latency, responsiveness, bandwidth) require different device configurations, i.e. fixing CPU speed requires different characteristics than fixing latency problems),
Angell does not explicitly disclose:
receive a process result from a device requested to execute a process,
wherein the processor is to, on a basis of device reliability corresponding to device performance based on the device configuration of the selected device and the network reliability corresponding to network performance based on the network configuration of the network to which the selected device reliability has a problem and a case in which the network reliability has a problem,
the processor is to, when causing the device whose network reliability corresponding to the network performance is lower than a predetermined standard to execute the process, cause another device whose network path is different from the network path of the device to execute the same process, 
the processor is to, when causing the device whose device reliability corresponding to the device performance is lower than a predetermined standard to execute the process, on a basis of a network path to the device, determine another device for executing the same process such that at least part of the network path of the device and at least part of the network path of the other device coincide with each other, and
the processor is to, when the received process result is a process result according to a multiplexed process, select a process result, to be adopted, by a different method depending on whether execution of the multiplexed process results from the network reliability or the device reliability.
However, Sonoda discloses:
wherein the processor is to ([0057] IDC manager 11 manages entire operation of the IDC 10, e.g. allocating spare servers to a specific target system [0055] e.g. to meet system requirements), on a basis of device reliability corresponding to device performance based on the device configuration of the selected device ([0011] servers may different levels of reliability even if they have comparable performance indices, e.g. failure rates, availabilities, mean time to failure, mean time to repair, or other reliability parameters [0050] narrow down allocation candidates that can satisfy specified requirements, e.g. reliability [0090] reliability based on parameters such as MTTF, CRT, RCRT, e.g. average interval of failures that the server may experience, time elapsed since server started up, time remaining before server stops due to a failure (i.e. device performance parameters) [0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers, e.g. a server already allocated), determine whether or not to cause another device to execute a process that is same as the process to be executed by the selected device ([0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers [0082] e.g. spare servers allocated according to reliability requirements (e.g. standards) [0044] upon demand, all or part of those spare servers 3a, 3b, and 3c are selected and allocated to systems 2a and 2b [0049] selects appropriate spare servers as allocation candidates according to the calculated failure probability [0050] select one or more servers that can satisfy some specified requirements, e.g. performance and reliability, etc.), 
the processor is to ([0057] IDC manager 11 manages entire operation of the IDC 10, e.g. allocating spare servers to a specific target system [0055] e.g. to meet system requirements), when causing the device whose device reliability corresponding to the device performance is lower than a predetermined standard to execute the process ([0080] allocating servers to satisfy a specified reliability requirement (e.g. standards) [0081] i.e. when calculated reliability falls short of the requirement [0090] based on reliability of server, e.g. parameters representing reliability of the server (e.g. device) [0089] based on the inherent properties of the utilized servers, i.e. device configuration with properties of devices used) on a basis of a network path to the device, determine another device for executing the same process such that at least part of the network path of the device and at least part of the network path of the other device coincide with each other ([0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers [0082] e.g. spare servers allocated according to reliability requirements (e.g. standards) [0044] upon demand, all or part of those spare servers 3a, 3b, and 3c are selected and allocated to systems 2a and 2b [0049] selects appropriate spare servers as allocation candidates according to the calculated failure probability [0050] select one or more servers that can satisfy some specified requirements, e.g. performance and reliability, etc., see [FIG. 11] wherein servers allocated to a system, e.g. working system, have at least part of the network path coinciding with each other, servers belonging to system 12a are connected to the internet on the same path, see further [FIG. 22] wherein service providing section is connected to internet 950 by IDC 900 and to clients 961, 962).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sonoda in order to have utilized reliability metrics corresponding to performance so as to allocate redundant resources to the system, wherein a different device is determined between device reliability and network metrics, and wherein in a case of device reliability performing to device performance is lower than a predetermined standard to execute the process, determining another device for executing the process in which at least part of the network path of the devices coincide. One of ordinary skill in the art would have been motivated to do so to ensure the system’s reliability during the period alongside satisfying performance requirements (Sonoda, [0055]).
Angell-Sonoda do not explicitly disclose:
receive a process result from a device requested to execute a process
wherein the processor is to, on a basis of network reliability corresponding to network performance based on the network configuration of the network to which the selected device belongs, determine whether or not to cause another device to execute a process that is same as the process to be executed by the selected device, and determine a different device between a case in which the device reliability has a problem and a case in which the network reliability has a problem,
the processor is to, when causing the device whose network reliability corresponding to the network performance is lower than a predetermined standard to execute the process cause another 
the processor is to, when the received process result is a process result according to a multiplexed process, select a process result, to be adopted, by a different method depending on whether execution of the multiplexed process results from the network reliability or the device reliability.
However, Parker discloses:
receive a process result from a device requested to execute a process ([0053] receives a result from the execution of the task through the communication channel established by the interface between the distributed computing client and the resource management module [0063] after processing by the worker device)
wherein the processor is to ([0065] distributed computing functions module 306), on a basis of network reliability corresponding to network performance based on the network configuration of the network to which the selected device belongs ([0055] allocating resources by selection of devices for performance of a computing task [0065] based upon historical network reliability associated with the device, network disruption, whether the device has an open and real-time connection open with the server 5, etc. for selecting a worker device), determine whether or not to cause another device to execute a process that is same as the process to be executed by the selected device ([0079] if one path should fail or experience latency, there would be another path to another device that could fulfill the user request of an application or data, wherein for multiple paths requires determining whether or not to cause another device to execute a process that is the same as the process to be executed by the selected device, e.g. fulfilling the same user request of an application or data),
the processor is to ([0065] distributed computing functions module 306), when causing the device whose network reliability corresponding to the network performance is lower than a ([0079] e.g. one path experience latency or fail), cause another device whose network path is different from the network path of the device to execute the same process ([0079] if one path should fail or experience latency, there would be another path to another device that could fulfill the user request of an application or data),
the received process result is a process result according to a multiplexed process ([0063] distributed computing functions module receives results of the requested task by way of the network after processing by the worker device [0054] e.g. a task distributed (i.e. multiplexed process) to the distributed computer workers)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda in view of Parker to have utilized reliability metrics corresponding to performance so as to allocate redundant resources to the system, wherein a different device is determined between device reliability and network reliability, wherein in a case of network reliability corresponding to network performance is lower than a predetermined standard to execute the process, causing another device for executing the process on a basis of different network paths and receiving a process result according to a multiplexed process. One of ordinary skill in the art would have been motivated to do so to increase speed and enable high availability requests (Parker, [0079]).
Angell-Sonoda-Parker do not explicitly disclose:
the processor is to, select a process result, to be adopted, by a different method depending on whether execution of the process results from the network reliability or the device reliability.
However, Nemoto discloses:
the processor is to, select a process result, to be adopted, by a different method depending on whether execution of the process results from the network reliability or the device reliability ([col. 3, ls. 33-41] processing a plurality of processing results obtained by the selected computers according to a predetermined method to obtain (i.e. selecting a process result to be adopted) the most probable result [col. 5, ls. 4-7] e.g. via distributed processes due to low-reliability servers and low-reliability software components [col. 22, ls. 15-39] selecting an analysis value which is determined to be the most numerous, e.g. majority decision of extracted analysis result information; however for multiple values, use an average of all analysis values as the estimated value [col. 2, ls. 21-37] e.g. for solving reliability issues of the system when a failure or fault occurs in one or more servers and one or more networks which provide incorrect results).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda-Parker in view of Nemoto to have selected a process result to be adopted by a different method depending on whether execution of the process results from the network reliability or the device reliability. One of ordinary skill in the art would have been motivated to do so to solve reliability issues when a failure or fault occurs in one or more servers and one or more networks that may provide incorrect results (Nemoto, [col. 2, ls. 21-37]).
Regarding claim 3, Angell-Sonoda-Parker-Nemoto disclose: 
The system management device according to Claim 1, as set forth above,
Angell does not explicitly disclose:
wherein the processor is to, on a basis of at least one of device reliability based on the device configuration of the determined device for executing the process and the network reliability based on the network configuration of the network to which the device belongs, determine whether or not to cause another device to execute the process.
However, Sonoda discloses:
wherein the processor is to ([0057] IDC manager 11 manages entire operation of the IDC 10, e.g. allocating spare servers to a specific target system [0055] e.g. to meet system requirements), on a basis of at least one of device reliability based on the device configuration of the determined device for ([0080] allocating servers to satisfy a specified reliability requirement (e.g. standards) [0081] i.e. when calculated reliability falls short of the requirement [0090] based on reliability of server, e.g. parameters representing reliability of the server (e.g. device) [0089] based on the inherent properties of the utilized servers, i.e. device configuration with properties of devices used), determine whether or not to cause another device to execute the process ([0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers [0082] e.g. spare servers allocated according to reliability requirements (e.g. standards) [0044] upon demand, all or part of those spare servers 3a, 3b, and 3c are selected and allocated to systems 2a and 2b [0049] selects appropriate spare servers as allocation candidates according to the calculated failure probability [0050] select one or more servers that can satisfy some specified requirements, e.g. performance and reliability, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sonoda in order to determine whether or not to cause another device to execute the process based on a reliability factor. One of ordinary skill in the art would have been motivated to do so to ensure the system’s reliability during the period alongside satisfying performance requirements (Sonoda, [0055]).
Angell-Sonoda do not explicitly disclose:
wherein the processor is to, on a basis of at least one of network reliability based on the network configuration of the network to which the device belongs, determine whether or not to cause another device to execute the process.
However, Parker discloses:
wherein the processor is to ([0065] distributed computing functions module 306), on a basis of at least one of network reliability based on the network configuration of the network to which the device belongs ([0065] based upon historical network reliability associated with the device, network disruption, whether the device has an open and real-time connection open with the server 5, etc. for selecting a worker device), determine whether or not to cause another device to execute the process ([0079] if one path should fail or experience latency, there would be another path to another device that could fulfill the user request of an application or data, wherein for multiple paths requires determining whether or not to cause another device to execute the process as well).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda in view of Parker in order to determine whether or not to cause another device to execute the process based on a reliability factor of the network. One of ordinary skill in the art would have been motivated to do so to increase speed and enable high availability requests (Parker, [0079]).
Regarding claim 4, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 1, as set forth above,
Angell-Sonoda do not explicitly disclose:
wherein the processor is to, when causing the device whose reliability based on the network configuration is lower than a predetermined standard to execute the process, cause another device whose network path is different from that of the device to execute the same process.
However, Parker discloses:
wherein the processor is to ([0065] distributed computing functions module 306), when causing the device whose reliability based on the network configuration is lower than a predetermined standard to execute the process ([0079] e.g. one path experience latency or fail), cause another device whose network path is different from the network path of the device to execute the same process ([0079] if one path should fail or experience latency, there would be another path to another device that could fulfill the user request of an application or data),

Regarding claim 5, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 1, as set forth above,
Angell does not explicitly disclose:
wherein the processor is to, when causing the device whose reliability based on the device configuration is lower than a predetermined standard to execute the process, on a basis of a network path to the device, determine another device for executing the same process.
However, Sonoda discloses:
wherein the processor is to ([0057] IDC manager 11 manages entire operation of the IDC 10, e.g. allocating spare servers to a specific target system [0055] e.g. to meet system requirements), when causing the device whose reliability based on the device configuration is lower than a predetermined standard to execute the process ([0080] allocating servers to satisfy a specified reliability requirement (e.g. standards) [0081] i.e. when calculated reliability falls short of the requirement [0090] based on reliability of server, e.g. parameters representing reliability of the server (e.g. device) [0089] based on the inherent properties of the utilized servers, i.e. device configuration with properties of devices used) on a basis of a network path to the device, determine another device for executing the same process ([0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers [0082] e.g. spare servers allocated according to reliability requirements (e.g. standards) [0044] upon demand, all or part of those spare servers 3a, 3b, and 3c are selected and allocated to systems 2a and 2b [0049] selects appropriate spare servers as allocation candidates according to the calculated failure probability [0050] select one or more servers that can satisfy some specified requirements, e.g. performance and reliability, etc., see [FIG. 11] wherein servers allocated to a system, e.g. working system, have at least part of the network path coinciding with each other, servers belonging to system 12a are connected to the internet on the same path, see further [FIG. 22] wherein service providing section is connected to internet 950 by IDC 900 and to clients 961, 962).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sonoda in order to have utilized reliability metrics corresponding to performance so as to allocate redundant resources to the system, wherein a different device is determined between device reliability and network metrics, and wherein in a case of device reliability performing to device performance is lower than a predetermined standard to execute the process, determining another device for executing the process. One of ordinary skill in the art would have been motivated to do so to ensure the system’s reliability during the period alongside satisfying performance requirements (Sonoda, [0055]).
Regarding claim 6, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 1, as set forth above,
Angell discloses:
wherein the instructions are executable by the processor to further acquire at least one of device status information indicating a status of the device ([0033] including real-time performance and capacity measurements of the system, e.g. CPU usage metrics, memory consumption) and network status information indicating a status of a network to which the device belongs ([0033] including real-time performance and capacity measurements of the system, e.g. network bytes per second), wherein the processor is to ([0023] dynamic provisioning system 118 may be implemented in any type of computer-based architecture including suitable processor-controlled devices that receive, process, and/or transmit digital data) determine the device for executing the process 15on a basis of information stored in the storage part ([0048] e.g. allocates and deploys the first plurality of computing resources defining an original configuration with information relating to characteristics or attributes relevant to deployment or performance of these resources, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements [0033] real-time consumption information stored as a plurality of records, e.g. including capacity measurements of the system, such as memory availability metrics also including infrastructure component measurements such as response time, latency, and availability of the components) and information acquired by the status information acquisition part ([0033] including real-time performance and capacity measurements of the system, e.g. CPU usage metrics, memory consumption and including real-time performance and capacity measurements of the system, e.g. network bytes per second).
Regarding claim 7, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 6, as set forth above,
Angell discloses:
wherein the processor is to store the acquired device status 20information and the acquired network status information ([0033] real-time consumption information stored as a plurality of records, e.g. including capacity measurements of the system, such as memory availability metrics also including infrastructure component measurements such as response time, latency, and availability of the components); and 
([0023] dynamic provisioning system 118 may be implemented in any type of computer-based architecture including suitable processor-controlled devices that receive, process, and/or transmit digital data) determine the device for executing the process ([0048] e.g. allocates and deploys the first plurality of computing resources defining an original configuration with information relating to characteristics or attributes relevant to deployment or performance of these resources, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements [0033] real-time consumption information stored as a plurality of records, e.g. including capacity measurements of the system, such as memory availability metrics also including infrastructure component measurements such as response time, latency, and availability of the components).
Angell does not explicitly disclose:
estimate a tendency of at least one of the device statusDocket No.: J-17-0235 64information and the network status information; and
determine the device for executing the process on a basis of a result of estimation.
However, Sonoda discloses:
estimate a tendency of at least one of the device statusDocket No.: J-17-0235 64information and the network status information ([0053] reads server management data of each spare server from the server management data storage unit and estimates its failure probability [0090] based on time, and updated regularly by the manager, servers exhibit characteristics/factors/metrics, such as continuing run time (CRT) remaining continuing run time (RCRT) mean time to failure (MTTF) estimated capacity shortage periods, e.g. capacity shortage of the system, e.g. tendencies of occurrences); and
determine the device for executing the process on a basis of a result of estimation ([0053] based on this estimate, chooses a set of allocation candidates [0095] e.g. when additional demand exceeds normal performance during a certain time period, e.g. capacity shortage period, then additional server resources will be allocated to aid the target system to maintain its normal performance level).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sonoda in order to determine whether or not to cause another device to execute the process based on an estimated tendency of a device, such as a capacity shortage in a given time period. One of ordinary skill in the art would have been motivated to do so to ensure the system’s reliability during the period alongside satisfying performance requirements (Sonoda, [0055]).
Regarding claim 8, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 1, as set forth above,
Angell discloses:
wherein the processor is to ([0023] dynamic provisioning system 118 may be implemented in any type of computer-based architecture including suitable processor-controlled devices that receive, process, and/or transmit digital data), on a basis of information included by an instruction from a client requesting execution of the process ([0031] request from a client device, e.g. received by the dynamic provisioning system, to create the appropriate number of virtual machines and allocates resources to support them, i.e. support the request), after once determining the device for executing the process ([0048] e.g. allocates and deploys the first plurality of computing resources defining an original configuration with information relating to characteristics or attributes relevant to deployment or performance of these resources, such as latency, geography, responsiveness, bandwidth, storage capacity, processing speed, processing type, platforms involved, protocols used, and specific organizational requirements), determine to cause another device to execute the same process ([0034] if the preset relationship is satisfied, the dynamic provisioning system determines that the original configuration needs to be expanded),

Regarding claim 11, Angell-Sonoda-Parker-Nemoto disclose:
The system management method according to Claim 10, as set forth above, further comprising
Angell discloses:
on a basis of at least one of the device configuration of the determined device for executing the process ([0033] real-time consumption information stored as a plurality of records, e.g. including capacity measurements of the system, such as memory availability metrics) and the network configuration of the network to which the device belongs ([0033] also including infrastructure component measurements such as response time, latency, and availability of the components), determine whether or not to cause another device to execute the process ([0034] if the preset relationship is satisfied, the dynamic provisioning system determines that the original configuration needs to be expanded).
Regarding claims 12-15 and 17-20, they do not further define nor teach over the limitations of claims 3-6, therefore, claims 12-15 and 17-20 are rejected for at least the same reasons as set forth above in claims 3-6.10
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angell-Sonoda-Parker-Nemoto further in view of Combs et al. (US-6665701-B1) hereinafter Combs further in view of Lu et al. (US-20080195755-A1) hereinafter Lu.15
Regarding claim 9, Angell-Sonoda-Parker-Nemoto disclose:
The system management device according to Claim 8, as set forth above, wherein
Angell does not explicitly disclose:
the instruction from the client includes information indicating a due date for a response according to the process; and 

However, Sonoda discloses:
the processor is to determine to ([0057] IDC manager 11 manages entire operation of the IDC 10, e.g. allocating spare servers to a specific target system [0055] e.g. to meet system requirements), cause the device whose device reliability based on the device configuration 15is higher than that of the determined device ([0011] servers may different levels of reliability even if they have comparable performance indices, e.g. failure rates, availabilities, mean time to failure, mean time to repair, or other reliability parameters [0050] narrow down allocation candidates that can satisfy specified requirements, e.g. reliability [0090] reliability based on parameters such as MTTF, CRT, RCRT, e.g. average interval of failures that the server may experience, time elapsed since server started up, time remaining before server stops due to a failure (i.e. device performance parameters)) for executing the process to execute the same process ([0081] allocate another server selected from among the candidates to reach a satisfactory combination of servers [0082] e.g. spare servers allocated according to reliability requirements (e.g. standards) [0044] upon demand, all or part of those spare servers 3a, 3b, and 3c are selected and allocated to systems 2a and 2b [0049] selects appropriate spare servers as allocation candidates according to the calculated failure probability [0050] select one or more servers that can satisfy some specified requirements, e.g. performance and reliability, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sonoda in order to have utilized reliability metrics corresponding to performance so as to allocate redundant resources to the system, wherein a different device is determined between device reliability and network metrics, and 
Angell-Sonoda do not explicitly disclose:
the instruction from the client includes information indicating a due date for a response according to the process; and
the processor is to determine to, when a time up to the due date becomes a predetermined time, cause the device whose network reliability based on the network configuration of the network to which the device belongs is higher than that of the determined device for executing the process to execute the same process.
However, Parker discloses:
the processor is to determine to ([0065] distributed computing functions module 306), cause the device whose network reliability based on the network configuration of the network to which the device belongs is higher than that of the determined device ([0065] based upon historical network reliability associated with the device, network disruption, whether the device has an open and real-time connection open with the server 5, etc. for selecting a worker device) for executing the process to execute the same process ([0079] if one path should fail or experience latency, there would be another path to another device that could fulfill the user request of an application or data, wherein for multiple paths requires determining whether or not to cause another device to execute the process as well).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda in view of Parker to have utilized 
Angell-Sonoda-Parker do not explicitly disclose:
the instruction from the client includes information indicating a due date for a response according to the process; and
determine to, when a time up to the due date becomes a predetermined time, cause the device for executing the process to execute the same process.
However, Combs discloses:
the instruction from the client includes information indicating a due date for a response according to the process (([col. 12, ls. 34-51] request from user to allocate specified resource, based on arguments such as max wait duration, e.g. maximum time the user will wait for the resource to be allocated, e.g. response from the system); and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda-Parker in view of Combs in order to implement a user specified response due date, wherein the system will perform the determination and causation process of selecting devices to execute a process to a due date. One of ordinary skill in the art would have been motivated to do so as to allow user supplied arguments in regards to a request for allocation of resources, such as the maximum time a user will wait for the resource to be allocated amongst other commands (Combs, [col. 12, ls. 34-51]).
Angell-Sonoda-Parker-Combs does not explicitly disclose:

However, Lu discloses:
determine to, when a time up to the due date becomes a predetermined time ([0083-0086] response time), cause the device for executing the process to execute the same process. ([0083-0086] state-aware load balancer used to route service requests to servers, i.e. multiple servers executing a process, causing another device to execute the same process).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell-Sonoda-Parker-Combs in view of Lu in order to implement a user specified response due date, wherein the system will perform the determination and causation process of selecting devices to execute a process with the requested response time, wherein. One of ordinary skill in the art would have been motivated to do so as to utilize load balancing to assign workloads to two or more application servers in a cluster to optimize performance of the application and decrease execution time (Lu, [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Badanahatti et al. (US-20170155709-A1) DYNAMIC RESOURCE SELECTION FOR UPLOADING MULTI-PART DATA IN A DISPERSED STORAGE NETWORK;
RAJ (US-20170220383-A1) WORKLOAD CONTROL IN A WORKLOAD SCHEDULING SYSTEM;
KONTA et al. (US-20150143169-A1) STORAGE CONTROL DEVICE, NON-TRANSITORY COMPUTER READABLE RECORDING MEDIUM HAVING STORED THEREIN PROGRAM, AND CONTROL METHOD;
Byers et al. (US-20180159745-A1) ORCHESTRATION OF CLOUD AND FOG INTERACTIONS;
Douglas et al. (US-20170093663-A1) WIRELESS MESH NETWORK HEALTH DETERMINATION;
Kandhalu Raghu et al. (US-9565689-B2) NEAR-OPTIMAL QOS-BASED RESOURCE ALLOCATION FOR HYBRID-MEDIUM COMMUNICATION NETWORKS;
Brooks et al. (US-20160182298-A1) RELIABILITY IMPROVEMENT OF DISTRIBUTED TRANSACTION PROCESSING OPTIMIZATION BASED ON CONNECTION STATUS;
Yamamoto et al. (US-20070124342-A1) FAILURE TOLERANT TRANSACTION PROCESSING SYSTEM;
NEMOTO et al. (US-20160011909-A1) PROCESSING CONTROL SYSTEM, PROCESSING CONTROL METHOD, AND PROCESSING CONTROL PROGRAM;
Soundararajan et al. (US-20160179581-A1) CONTENT-AWARE TASK ASSIGNMENT IN DISTRIBUTED COMPUTING SYSTEMS USING DE-DUPLICATING CACHE;
Kunde et al. (US-20170111445-A1) METHODS AND SYSTEMS FOR COMPUTATIONAL RESOURCE ALLOCATION;
Ishikawa (US-20140019613-A1) JOB MANAGEMENT SERVER AND JOB MANAGEMENT METHOD;
Parker (US-20120254966-A1) APPARATUS FOR SECURED DISTRIBUTED COMPUTING;
Pike et al. (US-20090119664-A1) MULTIPLE VIRTUAL MACHINE CONFIGURATIONS IN THE SCALABLE ENTERPRISE;
TIWARY et al. (US-20190004837-A1) OPTIMIZING ALLOCATION OF VIRTUAL MACHINES IN CLOUD COMPUTING ENVIRONMENT;
Curevo Laffaye et al. (US-20160323161-A1) MULTIPLE-COMPUTING-NODE SYSTEM JOB NODE SELECTION;
Yemini et al. (US-8396807-B1) MANAGING RESOURCES IN VIRTUALIZATION SYSTEMS;
Maddali et al. (US-20180191818-A1) SELF-ORGANIZED RETAIL SOURCE REQUEST ROUTING AND DISTRIBUTED LOAD SHARING SYSTEMS AND METHODS;
Ma (US-20070245352-A1) METHOD AND APPARATUS FOR ORCHESTRATED WEB SERVICE PROXY;
Yeow et al. (US-20110029675-A1) RESOURCE ALLOCATION PROTOCOL FOR A VIRTUALIZED INFRASTRUCTURE WITH RELIABILITY GUARANTEES;
Raymond et al. (US-20180331885-A1) DYNAMIC ALLOCATION OF SERVICE COMPONENTS OF INFORMATION SERVICE IN HIERARCHIAL TELECOMMUNICATION ARCHITECTURE;
WANG et al. (US-20180084039-A1) METHOD AND APPARATUS FOR SCHEDULING CLOUD SERVER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453